182 N.J. Super. 306 (1982)
440 A.2d 1160
I.S. SMICK LUMBER, PLAINTIFF-RESPONDENT,
v.
MARTHA E. HUBSCHMIDT AND JOHN F. HUBSCHMIDT, HER HUSBAND, STEPHEN P. FAULKNER, T/A PRIDE CONSTRUCTION COMPANY, THE FEDERAL LAND BANK OF SPRINGFIELD, AND PRODUCTION CREDIT ASSOCIATION OF BRIDGETON, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued December 23, 1981.
Decided January 11, 1982.
Before Judges MICHELS, McELROY and J.H. COLEMAN.
Harry A. Adler argued the cause for appellants.
Lawrence W. Point argued the cause for respondent (Action & Point, attorneys).
PER CURIAM.
Defendants appeal an order granting summary judgment to plaintiff, a lumber dealer who filed and served a mechanic's and *307 materialman's lien with respect to materials supplied to a building owned by defendants Hubschmidt. Service of the lien was made by ordinary mail and was admittedly received by those defendants within five days of the date the notice of intention was filed in the county clerk's office. The issue framed below and here is whether this constitutes valid service within the spirit and intent of N.J.S.A. 2A:44-71.
We affirm the entry of summary judgment for plaintiff substantially for the reasons stated in the opinion of Judge Edward S. Miller, reported at 177 N.J. Super. 131 (Law Div. 1980).
Affirmed.